Carley, Judge,
concurring specially.
I agree with the majority that appellant’s conviction should be *807affirmed. However, the majority makes an unequivocal statement that “[s] imple assault is not a lesser included offense of an aggravated assault in which a gun or a knife is alleged to have been used as a deadly weapon.” (Emphasis supplied.) There is no error in this case because the jury was authorized to believe either that the appellant assaulted the victim with a knife or he did not assault her. Thus, the appellant was either guilty as charged or not guilty. My concern is with a case wherein the indictment alleges the defendant assaulted a victim with a gun or a knife and the evidence would authorize the jury to find that the defendant did assault the victim but without a gun or knife or other deadly weapon. It is my opinion that, in such a case, the trial court would be required to charge upon the lesser included offense of simple assault if a written request were submitted. Cf. Bowers v. State, 177 Ga. App. 36 (338 SE2d 457) (1985). However, it would be arguable that the majority’s emphasis in this case upon the allegations of the indictment would permit the trial judge to refuse to give such a written request. Because of this concern, I concur in the judgment only.
Decided May 5, 1987.
Walter Van Heiningen, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.